DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/27/2020 is being considered by the examiner.
Claim Objections
Claim 9 is objected to because of the following informalities: Applicant omitted a period punctuation mark at the conclusion of claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 14-17, & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US 4,811,163) in view of Bosch et al. (US 2008/0220932).

In regard to claim 1:
Fletcher discloses a power supply device for a vehicle (Figs. 2, & 3a-3b), comprising: a low-power voltage monitor coupled to a fast switch device (Figs. 2, & 3a-3b Item 32 Col. 4 Lines 15-19 i.e. monitor interpreted as low voltage monitor); an electronic control unit (ECU) (Figs. 2, & 3a-3b Item 36); at least a primary power source (Figs. 2, & 3a-3b Item 12) and a backup power source (Figs. 2, & 3a-3b Item 16), wherein a primary path connects the primary power source to one or more loads (Figs. 2, & 3a-3b Items 12, 18 & 14 i.e. wire), a backup path connects the backup power source to the one or more loads (Figs. 2, & 3a-3b Items 16, 20 & 14 i.e. wire), and the primary power source is not connected to the backup power source (Figs. 2, & 3a-3b Items 12, & 16 i.e. blocked); at least two back-to-back blocking elements (Figs. 2, & 3a-3b Items 32 & 30 & Col. 9 Lines 3-10), wherein one of the at least two back-to-back blocking elements is in the primary path (Figs. 2, & 3a-3b Items 12, 18, 32 & 14) and another of the at least two back-to-back blocking elements is in the backup path (Figs. 2, & 3a-3b Items 16, 20, 30 & 14); and the low-power voltage monitor monitors the voltage level of the power supply device (Figs. 2, & 3a-3b Item 32 Col. 4 Lines 15-19 i.e. monitor interpreted as low voltage monitor), and if the voltage level drops below a threshold value, then the fast switch device blocks the primary path and unblocks the backup path (Figs. 2, & 3a-3b Items 12, 18, 32, 16, 20, 30, 14 & Col. 9 Lines 3-47).
However, Fletcher is vague in its disclosure of the power supply device having an electronic control unit (ECU) as well as at least two back-to-back blocking elements.  
Bosch teaches a drive system for a motor vehicle comprising an internal combustion engine and an electric motor comprising two switching units (Figs. 2, 4 & 6 Items 10 & 13 i.e. blocking elements) and a control unit used for driving the switching units (Figs. 2, 4 & 6 Item 11).  
It would have been obvious to one of ordinary skill at the time of filing of the invention to have combined the known switching units being driven by a controller from the drive system for a motor 

In regard to claim 2:
Modified Fletcher further teaches the power supply device of claim 1, wherein the voltage level dropping below the threshold value is a result of the primary power source turning off (Figs. 2, & 3a-3b Col. 4 Lines 15-19 i.e. monitor identifies a failure or voltage drop).

In regard to claim 3:
Modified Fletcher further teaches the power supply device of claim 1, wherein the voltage level dropping below the threshold value is a result of the primary power source being low (Figs. 2, & 3a-3b Col. 4 Lines 15-19 i.e. monitor identifies a failure or voltage drop).

In regard to claim 4:
Modified Fletcher further teaches the power supply device of claim 1, wherein the ECU includes a Zener diode that monitors the voltage level of the power supply device (Fig. 3a Item 68).

In regard to claim 6:
Modified Fletcher further teaches the power supply device of claim 1, wherein the ECU turns on a blocking element in the primary path and turns off a blocking element in the backup path (Bosch Figs. 2, 4 & 6 Items 10 & 11).




Modified Fletcher further teaches the power supply device of claim 1, wherein each of the at least two back-to- back blocking elements comprise a forward blocking element and a reverse blocking element (Bosch Figs. 2, 4 & 6 Items 10 & 13).

In regard to claim 8:
Modified Fletcher further teaches the power supply device of claim 1, wherein the at least two back-to-back blocking elements comprise two pairs of back-to-back MOSFETs (Bosch Figs. 2, 4 & 6 Items 10 & 13).

In regard to claim 9:
Modified Fletcher further teaches the power supply device of claim 1, further comprising: the ECU monitoring the voltage level and overall system conditions (Bosch: Figs. 2, 4 & 6 Item 11 & Fletcher: Fig. 2 Item 36); and the ECU may override the fast switch device based on the overall system conditions (Bosch: Figs. 2, 4 & 6 Item 11 & Fletcher: Fig. 2 Item 36 & 24 i.e. manual switch communicates with 36 for overriding the system).  

In regard to claim 10:
Fletcher discloses a method of operating a power supply device for a vehicle (Figs. 2, & 3a-3b), the method comprising: using a primary path (Figs. 2, & 3a-3b Items 12, 18 & 14 i.e. wire) to connect a primary power source to one or more loads (Figs. 2, & 3a-3b Items 12, 18 & 14 i.e. wire) and using a backup path (Figs. 2, & 3a-3b Items 16, 20 & 14 i.e. wire) to connect a backup power source to the one or more loads (Figs. 2, & 3a-3b Items 16, 20 & 14 i.e. wire), wherein the primary power source is not connected to the backup power source (Figs. 2, & 3a-3b Items 12, & 16 i.e. blocked); monitoring a 
However, Fletcher is vague in its disclosure of how the power supply device is capable of blocking the primary path and unblocking the backup path 
Bosch teaches a method of blocking a primary and backup path for a drive system of a motor vehicle comprising an internal combustion engine and an electric motor comprising two switching units (Figs. 2, 4 & 6 Items 10 & 13 i.e. blocking elements) and a control unit used for driving the switching units (Figs. 2, 4 & 6 Item 11).  
It would have been obvious to one of ordinary skill at the time of filing of the invention to have combined the known switching units being driven by a controller from the drive system for a motor vehicle as taught for blocking a primary and backup path by Bosch with the known Automatic power bus transfer equipment as disclosed by Fletcher as doing so would have yielded the obvious results of increasing the life of the battery systems.  

In regard to claim 11:
Modified Fletcher further teaches the method of claim 10, wherein the voltage level dropping below the threshold value comprises the primary power source turning off (Figs. 2, & 3a-3b Col. 4 Lines 15-19 i.e. monitor identifies a failure or voltage drop).





Modified Fletcher further teaches the method of claim 10, wherein the voltage level dropping below the threshold value comprises the primary power source being low (Figs. 2, & 3a-3b Col. 4 Lines 15-19 i.e. monitor identifies a failure or voltage drop).

In regard to claim 14:
Modified Fletcher further teaches the method of claim 10, wherein blocking the primary path and unblocking the backup path comprises turning on a primary blocking element in the primary path and turning off a backup blocking element in the backup path (Bosch Figs. 2, 4 & 6 Items 10 & 11 & Fletcher: Fig, 2 Items 30 & 32).

In regard to claim 15:
Modified Fletcher further teaches the method of claim 14, wherein the primary blocking element and the backup blocking element each comprise back-to-back blocking elements, wherein the back-to-back blocking elements include a forward blocking element and a reverse blocking element (Bosch Figs. 2, 4 & 6 Items 10 & 13).

In regard to claim 16:
Modified Fletcher further teaches the method of claim 15, wherein the at least two back-to-back blocking elements comprise two pairs of back-to-back MOSFETs (Bosch Figs. 2, 4 & 6 Items 10 & 13).




Fletcher discloses a power supply system (Figs. 2, & 3a-3b), comprising: a power supply device comprising: an electronic control unit (ECU) (Figs. 2, & 3a-3b Item 36); a primary power source (Figs. 2, & 3a-3b Item 12) connected to one or more loads via a primary path (Figs. 2, & 3a-3b Items 12, 18 & 14 i.e. wire); a backup power source connected to the one or more loads via a backup path (Figs. 2, & 3a-3b Items 16, 20 & 14 i.e. wire), wherein the primary power source is not connected to the backup power source (Figs. 2, & 3a-3b Items 12, & 16 i.e. blocked); a pair of blocking elements (Figs. 2, & 3a-3b Items 32 & 30 & Col. 9 Lines 3-10), wherein one of the pair of blocking elements is in the primary path (Figs. 2, & 3a-3b Items 12, 18, 32 & 14) and another of the pair of blocking elements is in the backup path (Figs. 2, & 3a-3b Items 16, 20, 30 & 14); and a low-power voltage sensor coupled to a fast switch device (Figs. 2, & 3a-3b Item 32 Col. 4 Lines 15-19 i.e. monitor interpreted as low voltage monitor), wherein the low- power voltage sensor monitors the voltage level of the power supply device (Figs. 2, & 3a-3b Item 32 Col. 4 Lines 15-19 i.e. monitor interpreted as low voltage monitor), and when the voltage level drops below a threshold value, the fast switch device blocks the primary path and unblocks the backup path (Figs. 2, & 3a-3b Items 12, 18, 32, 16, 20, 30, 14 & Col. 9 Lines 3-47).
However, Fletcher is vague in its disclosure of the power supply device having an electronic control unit (ECU) as well as at least two back-to-back blocking elements.  
Bosch teaches a drive system for a motor vehicle comprising an internal combustion engine and an electric motor comprising two switching units (Figs. 2, 4 & 6 Items 10 & 13 i.e. blocking elements) and a control unit used for driving the switching units (Figs. 2, 4 & 6 Item 11).  
It would have been obvious to one of ordinary skill at the time of filing of the invention to have combined the known switching units being driven by a controller from the drive system for a motor vehicle as taught by Bosch with the known Automatic power bus transfer equipment as disclosed by Fletcher as doing so would have yielded the obvious results of increasing the life of the battery systems.  

Modified Fletcher further teaches the power supply system of claim 17, wherein the pair of blocking elements comprise a pair of back-to-back MOSFETs (Bosch Figs. 2, 4 & 6 Items 10 & 13).

In regard to claim 20:
Modified Fletcher further teaches the power supply system of 17, wherein the ECU monitors the voltage level and overall system conditions (Bosch: Figs. 2, 4 & 6 Item 11 & Fletcher: Fig. 2 Item 36) and may override the fast switch device based on the overall system conditions (Bosch: Figs. 2, 4 & 6 Item 11 & Fletcher: Fig. 2 Item 36 & 24 i.e. manual switch communicates with 36 for overriding the system).

Claims 5, 13 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US 4,811,163) in view of Bosch et al. (US 2008/0220932) as applied to claims 1, 10, & 17 above, and further in view of Kato et al. (US 7,336,002).

In regard to claim 5:
Modified Fletcher further teaches the power supply device of claim 1.  
However, modified Fletcher is vague in its disclosure of further comprising: a standby monitor to detect the vehicle in a standby mode is turned on.
Kato teaches that it is known to include an idle stop ECU within a vehicle power supply system (Fig. 19 Item 104).  
It would have been obvious to one of ordinary skill at the time of filing of the invention to have combined the known teaching of the inclusion of an idle stop ECU within a vehicle power supply system with the known automatic power bus transfer equipment as disclosed by Fletcher as doing so would have yielded the obvious results of an increase in fuel efficiency (Fig. 19 Item 104).  

In regard to claim 13:
Modified Fletcher further teaches the method of claim 10.   
However, modified Fletcher is vague in its disclosure of further comprising: detecting the vehicle transitioning from a standby mode to an on mode.
Kato teaches that it is known to include an idle stop ECU within a vehicle power supply system (Fig. 19 Item 104).  
It would have been obvious to one of ordinary skill at the time of filing of the invention to have combined the known teaching of the inclusion of an idle stop ECU within a vehicle power supply system with the known automatic power bus transfer equipment as disclosed by Fletcher as doing so would have yielded the obvious results of an increase in fuel efficiency (Fig. 19 Item 104).  

In regard to claim 18:
Modified Fletcher further teaches the power supply system of claim 17. 
However, modified Fletcher is vague in its disclosure of further comprising: a standby monitor that detects a transition from a standby mode to an on mode.
Kato teaches that it is known to include an idle stop ECU within a vehicle power supply system (Fig. 19 Item 104).  
It would have been obvious to one of ordinary skill at the time of filing of the invention to have combined the known teaching of the inclusion of an idle stop ECU within a vehicle power supply system with the known automatic power bus transfer equipment as disclosed by Fletcher as doing so would have yielded the obvious results of an increase in fuel efficiency (Fig. 19 Item 104).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. *Please See attached form PTO-892*.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434.  The examiner can normally be reached on 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MW
9/10/2021

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836